Exhibit 10.2

 

ACCELERATED VESTING AGREEMENT

 

THIS ACCELERATED VESTING AGREEMENT (this “Agreement”), dated as of June 13,
2008, is by and among TravelCenters of America LLC, a Delaware limited liability
company (the “Company”) and John R. Hoadley (“Mr. Hoadley”).

 

RECITALS:

 

1.                                       Pursuant to a Restricted Share
Agreement, dated as of November 26, 2007, by and between the Company and
Mr. Hoadley (the “Restricted Share Agreements”), the Company granted Mr. Hoadley
the Shares (as defined in the Restricted Share Agreements) subject to the
vesting and repurchase provisions described therein.

 

2.                                       In connection with the termination of
Mr. Hoadley’s employment with Reit Management & Research LLC (“RMR”) and the
concurrent termination of his employment with the Company pursuant to those
certain letter agreements each dated the date hereof (collectively, the
“Termination Agreements”), Mr. Hoadley and the Company have agreed to have all
of the Shares granted pursuant to the Restricted Share Agreements vest
immediately, subject to and upon the terms and conditions set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 


1.         ACCELERATED VESTING; RELATED AGREEMENTS.


 


(A)           PROVIDED THAT MR. HOADLEY SHALL HAVE SATISFIED HIS OBLIGATIONS
UNDER SECTION 1(B), THE COMPANY AND MR. HOADLEY HEREBY AGREE THAT, EFFECTIVE AS
OF THE TERMINATION DATE (AS DEFINED IN THE TERMINATION AGREEMENTS), THE SHARES
SHALL BE FULLY VESTED AND THAT THE COMPANY SHALL HAVE NO FURTHER RIGHT TO
REPURCHASE THE SHARES PURSUANT TO SECTION 2 OF THE RESTRICTED SHARE AGREEMENTS.


 


(B)           NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR TO THE TERMINATION
DATE, MR. HOADLEY SHALL DELIVER TO RMR AN AMOUNT EQUAL TO THE ESTIMATED
WITHHOLDING TAX (AS REASONABLY DETERMINED BY RMR) THAT WILL BE DUE AND PAYABLE
IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
SECTION 1(A) (THE “WITHHOLDING TAX”).  IN THE EVENT THAT RMR SHALL THEREAFTER
REASONABLY DETERMINE THAT THE ACTUAL AMOUNT OF THE WITHHOLDING TAX IS GREATER
THAN THE AMOUNT SO DELIVERED BY MR. HOADLEY, MR. HOADLEY SHALL WITHIN THREE
(3) BUSINESS DAYS AFTER RECEIVING NOTICE THEREOF DELIVER TO RMR AN AMOUNT EQUAL
TO THE EXCESS OF SUCH ACTUAL AMOUNT OVER THE AGGREGATE AMOUNT THERETOFORE
DELIVERED BY HIM PURSUANT TO THIS SECTION 1(B).  IN THE EVENT THAT PRIOR TO THE
COMPANY’S REMITTANCE OF THE WITHHOLDING TAX  TO THE INTERNAL REVENUE SERVICE,
RMR REASONABLY DETERMINES THAT THE AGGREGATE AMOUNT SO DELIVERED BY MR. HOADLEY
PURSUANT TO THIS SECTION 1(B) WAS GREATER THAN THE ACTUAL AMOUNT OF THE
WITHHOLDING TAX, THE COMPANY SHALL WITHIN THREE (3) BUSINESS DAYS AFTER RECEIPT
OF NOTICE THEREOF REFUND ANY EXCESS PAYMENTS TO MR. HOADLEY.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO OBLIGATE THE COMPANY TO FILE FOR A REFUND OR OTHER
ADJUSTMENT OF ANY WITHHOLDING TAX REMITTED BY IT OR TO PERMIT MR. HOADLEY TO
EXAMINE OR OTHERWISE HAVE ACCESS TO ANY WITHHOLDING TAX OR OTHER TAX RETURNS OR
RECORDS OF THE COMPANY.


 


(C)           MR. HOADLEY ACKNOWLEDGES AND AGREES THAT (I) THE SHARES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED
OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR AN OPINION OF

 

--------------------------------------------------------------------------------



 


COUNSEL ACCEPTABLE TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED, AND
(II) ANY CERTIFICATE OR ACCOUNT STATEMENT REPRESENTING THE SHARES SHALL BEAR A
LEGEND SUBSTANTIALLY IN THE FOLLOWING FORM:


 

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933.  THE SHARES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THESE SHARES OR AN OPINION OF THE
COMPANY’S COUNSEL THAT REGISTRATION IS NOT REQUIRED.

 


(D)           MR. HOADLEY ACKNOWLEDGES AND AGREES THAT HE IS RESPONSIBLE FOR ALL
INCOME TAX OBLIGATIONS AND/OR LIABILITY CREATED UNDER STATE AND FEDERAL TAX LAWS
BY VIRTUE OF THE VESTING OF THE SHARES AND AGREES TO INDEMNIFY THE COMPANY FOR
ANY TAX LIABILITY THAT MAY BE IMPOSED ON IT BY VIRTUE OF SUCH TRANSACTIONS.


 


2.         MISCELLANEOUS PROVISIONS.


 


(A)           AMENDMENT, MODIFICATION AND SEVERABILITY.  THIS AGREEMENT MAY NOT
BE AMENDED OR MODIFIED OR WAIVED EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE
PARTY AGAINST WHOM ENFORCEMENT OF SUCH AMENDMENT, MODIFICATION OR WAIVER IS
SOUGHT.


 


(B)           NOTICES.  ALL NOTICES, REQUESTS OR OTHER COMMUNICATIONS REQUIRED
OR PERMITTED HEREUNDER SHALL BE GIVEN IN WRITING AND DELIVERED BY HAND,
OVERNIGHT DELIVERY SERVICE OR CERTIFIED MAIL AND SHALL BE DEEMED TO HAVE BEEN
DELIVERED ON THE DATE OF RECEIPT, TO THE ADDRESSES SET FORTH BELOW:


 

The Company:

 

TravelCenters of America LLC
24601 Center Ridge Road, Suite 200
Westlake, OH  44145-5639
Attn:  Chief Financial Officer

 

Mr. Hoadley:

 

John R. Hoadley
8 Judith Drive
North Reading, MA 01864

 


(C)           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR AND CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND
DISCUSSIONS, WHETHER ORAL OR WRITTEN, EXCEPT FOR THE TERMINATION AGREEMENT
REFERENCED ABOVE.


 


(D)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND PERMITTED ASSIGNS, BUT THIS AGREEMENT SHALL NOT
BE ASSIGNED BY ANY OF THE PARTIES HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTIES AND ANY ASSIGNMENT MADE ABSENT SUCH CONSENT SHALL BE VOID
AB INITIO.  THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN AND AMONG THE PARTIES
HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAWS.  TO THE EXTENT PERMITTED BY LAW, THE PARTIES AGREE TO THE EXCLUSIVE
JURISDICTION OF THE


 

2

--------------------------------------------------------------------------------



 


STATE COURTS OF, AND THE FEDERAL COURTS LOCATED IN, THE COMMONWEALTH OF
MASSACHUSETTS TO RESOLVE ANY AND ALL CLAIMS ARISING OUT OF, OR RELATING TO, THE
ENFORCEMENT OF THIS AGREEMENT.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT AND OTHER
DOCUMENTS REFERRED TO HEREIN WHICH FORM A PART HEREOF, EMBODY THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT
MATTER HEREOF.  THERE ARE NO RESTRICTIONS, PROMISES, WARRANTIES, COVENANTS OR
UNDERTAKINGS OTHER THAN THOSE EXPRESSLY SET FORTH OR REFERRED TO HEREIN.


 


(E)           FURTHER ASSURANCES.  FROM TIME TO TIME AFTER THE DATE HEREOF, EACH
PARTY AGREES TO EXECUTE AND DELIVER SUCH OTHER INSTRUMENTS AND TAKE SUCH OTHER
ACTIONS AS THE OTHER MAY REASONABLY REQUEST IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR TO EFFECTUATE THE FULL INTENT HEREOF.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

 

 

 

TravelCenters of America LLC

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. O’Brien

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

/s/ John R. Hoadley

 

  John R. Hoadley

 

 

4

--------------------------------------------------------------------------------